Citation Nr: 1748281	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 1, 2016.  

(A separate decision will be issued under a separate docket number with respect to the issue of entitlement to an earlier effective date for the assignment of a rating in excess of 30 percent for service-connected posttraumatic stress disorder)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1969, with service in the Republic of Vietnam from February 1967 to February 1968.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal with three campaign stars, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran filed a timely appeal.

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding has been associated with the claims file.  

In April 2011, the Board remanded the Veteran's claim for additional development.  During the pendency of the remand, a March 2012 rating decision increased the Veteran's PTSD rating to 50 percent disabling, effective April 10, 2008, and to 100 percent disabling, effective May 9, 2011.  In August 2012, the Board denied an increased rating for PTSD for the period from April 10, 2008 to May 9, 2011, and remanded the issue of entitlement to TDIU.  [Also of importance in this regard is the fact that service connection was also granted for myocardial infarction and coronary artery disease, effective from April 1, 2016. Also, SMC (s) was granted from April 1, 2016.)]

By a May 2017 rating action, the RO denied entitlement to a TDIU prior to May 9, 2011 and determined that a TDIU from May 9, 2011 was moot, as that is the date that the Veteran's 100 percent scheduler evaluation for his PTSD became effective.  Significantly, for the reasons explained below, however, the Board finds that the issue of entitlement to a TDIU prior to April 1, 2016 is the issue that remains in appellate status.  Unfortunately, another remand of this remaining issue to the Agency of Original Jurisdiction (AOJ) is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran seeks entitlement to a TDIU for the remaining portion of the appeal period (prior to April 1, 2016).  See September 2017 Appellate Brief, pg. 7.  As discussed in the August 2012 remand, the most recent VA examination, conducted in May 2011, indicates that the Veteran was unable to work as of that date based on his service-connected PTSD.  However, the Veteran contended on multiple occasions, as early as his April 2007 VA examination, that he was unable to work due to another service-connected disability-his post-operative residuals of right knee injury with lateral meniscectomy and arthritis.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  Thus, in the current appeal, the issue of entitlement to a TDIU prior to April 1, 2016 [the effective dates of the second service-connected disability at 100% (myocardial infarction and coronary artery disease) and for SMC (s)] remains in appellate status.

The Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Even when the criteria under 38 C.F.R. § 4.16(a) (2017) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2017).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

Here, the Veteran is service-connected for PTSD, which was rated as 50 percent disabling from April 10, 2008, to May 8, 2011, and as 100 percent disabling from May 9, 2011.  Service connection is also in effect for bilateral tinnitus (10%); post-operative residuals of right knee injury with lateral meniscectomy and arthritis (10%); bilateral high frequency hearing loss (0%); erectile dysfunction (0%); and myocardial infarction and coronary artery disease (100% from 4/1/16).  Thus, the combined evaluation for the Veteran's service-connected disabilities was 60 percent prior to May 9, 2011, and 100 percent as of that date.  See 38 C.F.R. § 4.25 (2011).  Further, as previously noted herein, April 1, 2016 is the effective dates of the second service-connected disability (myocardial infarction and coronary artery disease) and of the award of SMC (s).  Thus, a TDIU may be warranted prior to April 1, 2016.  

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from VA treatment providers, as well as VA examinations provided in May 2008, May 2010, and May 2011.  At the examinations, conducted to evaluate the Veteran's PTSD disability, the examiners evaluated the Veteran's ability to work as impacted by his PTSD individually.  However, the examiners did not make a determination as to whether the Veteran's service-connected disabilities, when considered together, rendered him unable to seek or maintain gainful employment.  In addition, the Veteran has stated to VA on multiple occasions, including at his January 2011 hearing, that he is unable to work due to his service-connected disabilities, including both PTSD and a knee disorder.  The Board notes further that no adequate VA opinion has been obtained that assesses the Veteran's employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.

Thus, as directed in the August 2012 remand, the Board determined that a medical examination and opinion were needed to decide the Veteran's claim for TDIU.  The Board asked that the Veteran's file must be provided to a qualified VA medical professional, who must conduct a thorough review of the medical evidence, examine the Veteran, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of his age or any non-service-connected disabilities, have combined to make him unemployable at any time during the appellate period.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's service-connected medical conditions as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  Moreover, if it is found that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment, the examiner should provide another opinion as to whether the Veteran has been unemployable at any time during the appellate period as a result of any individual service-connected disability.  See Bradley, 22 Vet. App. 280.

The requested assessment was received in 2017.  The Veteran challenged the assessment on the grounds that it did not take into account his past employment or occupational duties, the clinician's equating the Veteran's leisure activities with his ability to work, and the clinician's reliance on the Veteran's prior report that he was unable to work due to his right knee disability.  Id. at 6-7.

The 2017 VA opinion indicated that, during the May 2010 VA examination, the Veteran stated he had enough strength, coordination, and mental functions to participate in gambling activities and yoga classes.  He was able to read and understand the newspaper, and his memory and orientation were clinically normal.  The clinician stated that documentation from 2008 until 2011 did not show any occupational and social impairment.  The clinician further noted that, according to a 2011 VA examination report, the Veteran claimed he was unable to work due to PTSD, which was inconsistent with reports to his providers that he was unable to work due to his knee disability.

The Board finds that additional clarification is necessary.  Specifically, the 2017 opinion did not provide sufficient detail regarding the functional impairment caused by the Veteran's knee disability.  Further, the clinician's finding that "documentation from 2008 till 2011 did not show any occupational or social impairment," is inconsistent with evidence of record.  See, e.g., May 2010 VA PTSD examination report, stating that the Veteran's multitude of problems would cause difficulties working with rules and regulations, coworker conflict, potential lost time due to mental health symptoms, reduced reliability and productivity due to distractions regarding other matters, and reported concentration problems.  Accordingly, remand for additional medical clarification is necessary.

Additionally, the Board notes the Veteran and his representative requested that VA obtain records of the Veteran's his claim to the National Labor Relations Board in 2002 regarding the termination of his employment that year.  See October 2016 VA Form 21-4138, February 2017 correspondence, and September 2017 Appellate Brief, pg. 3.  It does not appear that the AOJ has attempted to obtain these records.  On remand, the AOJ should take appropriate steps to request those records and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, request from the National Labor Relations Board any and all records pertinent to the Veteran's reported claim, as well as any pertinent records relied upon concerning his claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  Forward the Veteran's claims file to an appropriate physician, to comment on the effect of the Veteran's service-connected disabilities on his employability prior to April 1, 2016.  In reviewing the Veteran's claims file (to include evidence regarding the Veteran's education, training, and work history), the examiner is asked to comment on

a.  the functional impairment caused by service-connected PTSD, tinnitus, post-operative residuals of right knee injury with lateral meniscectomy and arthritis, and bilateral sensorineural hearing loss disabilities, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks-prior to April 1, 2016.

b. If the physician finds that the Veteran's service-connected disabilities were of such nature and severity so as to preclude him from securing or following substantially gainful employment prior to April 1, 2016, the physician should opine as to when the Veteran in fact became "unemployable"-and should specify which service-connected disability(ies) rendered the Veteran unemployable.

3.  Review the physician's report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, readjudicate the claim for a TDIU prior to April 1, 2016.  If the benefit sought on appeal is not granted, the RO should issue the Veteran a Supplemental Statement of the Case (SSOC) and provide him an opportunity to respond.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with 




(CONTINUED ON NEXT PAGE)

respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

